DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 5 & 15-16 are cancelled. Claims 1-4, 6-14 & 17 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 & 6-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sayre (US 2015/0093629 A1) in view of Nose (US 2015/0030912 A1).
Regarding claims 1, 3-4 & 12, Sayre teaches an electrochemical cell (10) comprising a thin metal foil packaging (14) including at least one sheet of metal foil, wherein the thin metal foil packaging has a perimeter extending around an electrochemical cell stack KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process”. See MPEP 2144.05 II (B). 						
Regarding claim 2, Sayre teaches in specific embodiments, the outer current collectors each having a thickness of 25 microns, the inner current collector having a thickness of 10 microns ([0072]-[0073]), the anode having a thickness of about 20 to about 40 microns, the cathode having a thickness of about 60 to about 80 microns ([0023]-[0024]), the separator having a thickness of about 10 to about 50 microns ([0032]). Thus, for the lithium-ion bi-cell illustrated in fig. 8, the maximum thickness of the electrochemical cell is determined to be about 400 microns or 0.4 millimeter.
Regarding claims 6-7, Sayre teaches the at least one sheet of metal foil of the thin metal foil packaging being made of aluminum and having a thickness of less than about 50 microns ([0072]).
Regarding claims 8-10, Sayre teaches the electrochemical cell as a lithium-ion electrochemical cell which is rechargeable (Fig. 7; [0023]-[0024] & [0070]).
Regarding claim 11, Sayre teaches the metal-to-metal seal being located around at least about 25% of the perimeter of the thin metal foil packaging (Fig. 8; [0075]).
Regarding claim 13, Sayre teaches the inner current collector being a positive current collector, the inner electrode being a positive electrode, the first and second outer electrodes each being negative electrodes and the thin metal foil packaging being a negative outer current collector ([0026]-[0028]).
Regarding claim 14, Sayre teaches the inner current collector being a negative current collector, the inner electrode being a negative electrode, the first and second outer electrodes each being positive electrodes and the thin metal foil packaging being a positive outer current collector ([0070]-[0075]).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Sayre (US 2015/0093629 A1) and Nose (US 2015/0030912 A1), as applied to claims 1-4 & 6-14 above, and further in view of Wilkosz (US 2016/0368078 A1).	
Regarding claim 17, Sayre as modified by Nose teaches a method of making the electrochemical cell stack of claim 1 through laser welding (Fig. 8; [0016], [0026]-[0028] & [0070]-[0075]) but is silent as to a scan speed of at least 0.1 meters/second to perform the laser welding.											Wilkosz teaches a laser welding method for welding two workpieces together using a scan speed between 100 mm/s and 1000 mm/s (or equivalently between 0.1 m/s and 1 m/s) ([0004]).													It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to perform the laser welding in Sayre using a scan speed of 0.1 m/s .	 				
Response to Arguments
Applicant's arguments filed 02/18/2022 have been fully considered but they are not persuasive. In response to applicant’s arguments that the Office has not provided any reasoning for why the teachings of Nose can be incorporated into the teachings of Sayre in light of different battery constructions such that the metal-to-metal welded seal is less than 1 mm away from the electrochemical stack, the examiner respectfully disagrees for the following reasons.			As an initial matter, Nose teaches a battery packaging comprising resin laminated metal foils which is formed by heat-sealing the resin portion of the resin laminated metal foils and providing a welded seal between metal foils in an area where the resin is not present as illustrated in fig. 1 of Nose. In the background of the invention, Nose teaches that by providing a heat-seal in the resin portion, leakage of an electrolytic solution of a battery to the outside or mingling of water vapor into a battery from the environment, which is fatal to the battery life, can be prevented ([0003]). However, in a battery packaging in which resin laminated foils are joined only by heat-sealing, the heat-sealed portion may still serve as a leakage path for an electrolytic solution within the battery or an intrusion path through which water vapor or the like enters into the inside of the battery from the external environment as described by Nose ([0004]).	 Nose further teaches that the path length of the heat seal part contributes to determination of the life of the battery cell such that a trade-off relationship exists between the cell capacity per unit space and the battery life ([0004]). Moreover, a junction part heat-sealed by a resin is disadvantageous in that the heat seal part is not formed of a metal, and thus the junction part composed of only a resin does not have a gas barrier property comparable to that of other . 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).								A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894.  The examiner can normally be reached on M-F 8am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BARBARA GILLIAM can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NATHANAEL T ZEMUI/Examiner, Art Unit 1727